                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     GREGORY EDWIN DUNN,                                Case No. 21-cv-02091-BLF
                                   9                    Plaintiff,
                                                                                            ORDER REVOKING IN FORMA
                                  10             v.                                         PAUPERIS STATUS
                                  11     SANTA CRUZ COUNTY,                                 [Re: ECF 18]
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Gregory Edwin Dunn was granted leave to proceed in this case in forma pauperis.

                                  15   See ECF 5. Plaintiff’s complaint and first amended complaint were screened and dismissed

                                  16   pursuant to 28 U.S.C. § 1915, and after the second screening the action was dismissed with

                                  17   prejudice. See ECF 13, 14. Plaintiff filed a notice of appeal on June 1, 2021. See ECF 16. On

                                  18   June 2, 2021 the United States Court of Appeals for the Ninth Circuit referred the case back to this

                                  19   Court “for the limited purpose of determining whether in forma pauperis status should continue

                                  20   for this appeal or whether the appeal is frivolous or taken in bad faith.” ECF 18.

                                  21           “An appeal may not be taken in forma pauperis if the trial court certifies in writing that it

                                  22   is not taken in good faith.” 28 U.S.C. § 1915(a)(3). An appeal is taken in good faith if it presents

                                  23   at least one issue or claim that is non-frivolous. See Hooker v. Amer. Airlines, 302 F.3d 1091,

                                  24   1092 (9th Cir. 2002) (“If at least one issue or claim is found to be non-frivolous, leave to proceed

                                  25   in forma pauperis on appeal must be granted for the case as a whole.”). In dismissing Plaintiff’s

                                  26   first amended complaint, this Court determined that Plaintiff had alleged a number of disjointed

                                  27   facts that failed to state a viable claim against Defendant, and that granting further leave to amend

                                  28   would be futile. Because Plaintiff has been unable to present any issue or claim with potential
                                   1   merit, this Court concludes that Plaintiff’s appeal is frivolous and thus not taken in good faith

                                   2   under the applicable legal standard.

                                   3          Accordingly, Plaintiff’s in forma pauperis status is hereby REVOKED pursuant to 28

                                   4   U.S.C. § 1915(a)(3). The Clerk shall notify Plaintiff and the United States Court of Appeals for

                                   5   the Ninth Circuit of this ruling as soon as is practicable. This ruling is without prejudice to the

                                   6   filing of an application in the Court of Appeals for leave to proceed in forma pauperis.

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: June 3 2021

                                  10                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
